 1                               UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Rina K.P. Bobiles,                                       Case No.: 2:19-cv-00287-JAD-EJY

 4             Plaintiff
                                                          Order Dismissing Federal Claims and
 5 v.                                                        Remanding State-Law Claims

 6 Las Vegas Review-Journal, Inc., et. al,                             [ECF No. 19]

 7             Defendants

 8            Defendants the Las Vegas Review-Journal, Inc.; Gatehouse Media LLC; and Stephens

 9 Media, LLC (together, LVRJ); move to dismiss plaintiff Rina K.P. Bobiles’s federal and state-

10 law claims against them in this removed federal-question and supplemental-jurisdiction case

11 either as time-barred or for failing to state a claim.1 Because Bobiles has not plausibly alleged

12 that any of her claims fall under the Federal Labor Standards Act’s (FLSA) extended three-year

13 statute of limitations for willful misconduct, her claims are subject to the two-year limitations

14 period that is used for both FLSA and Nevada wage-and-hour claims. I dismiss those claims

15 with prejudice as they are time-barred. And with no federal claims left to anchor this case in this

16 court, I exercise my discretion to decline supplemental jurisdiction over Bobiles’s state-law

17 claims and remand them back to state court.

18                                              Background

19            Defendants are all former or current owners of the newspaper publication known as the

20 Las Vegas Review-Journal.2 Bobiles alleges that she worked for the LVRJ from 2009 to “early

21 October, [sic] 2016,” during which the paper misclassified her as an independent contractor to

22

23   1
         ECF No. 19 (motion to dismiss).
     2
         ECF No. 16 at 4 (amended complaint).
 1 deprive her of wages and benefits. 3 Bobiles had two jobs at the LVRJ. From 2009 to July 29,

 2 2015, she worked in the single-copy department where she counted the returned papers between

 3 3 a.m. and 10 a.m. each day.4 The work was “highly labor intensive” and it required her to work

 4 10 to 12 hours each day, 7 days a week.5 Eventually, she began also providing janitorial

 5 services, “cleaning and maintaining the warehouse,” which she did 10 to 12 hours a day, 7 days a

 6 week until October 2016.6

 7              At some point before April 2016, Bobiles was injured while cleaning the warehouse and

 8 had to go to the emergency room at the University Medical Center.7 She learned that she

 9 required surgery and was referred to Desert Orthopedics.8 That month, Bobiles informed LVRJ

10 of “her constant knee pain and requested” that the LVRJ classify her as an employee so that she

11 could obtain medical and workers-compensation benefits, but the LVRJ refused.9 Unable to

12 obtain medical attention or continue working with her injuries, Bobiles resigned in October

13 2016.10 In January 2017, Bobiles’s doctor informed her that “her hip bone degenerated due to

14 lack of blood flow” from her work schedule,11 and she had hip-replacement surgery in March

15 2017.12

16

17   3
         Id. at 3–5.
18   4
         Id. at 4–5.
     5
         Id.
19
     6
         Id.
20   7
         Id. at 4–5.
     8
21       Id. at 5.
     9
         Id.
22   10
          Id.
23   11
          Id.
     12
          Id.

                                                       2
 1              On October 2, 2018, more than two years after LVRJ denied Bobiles’s requests to be

 2 reclassified from an independent contractor to an employee, Bobiles sued the defendants,

 3 asserting various causes of action under the FLSA, 29 U.S.C. § 201 et seq.; Nevada’s wage-and-

 4 hour laws, Nev. Rev. Stat. § 608 et seq.; and Nevada contract and tort common law.13 She

 5 alleges that the defendants intentionally misclassified her as an independent contractor to deprive

 6 her of the wages and benefits she was owed as an employee.14 And she seeks to recover unpaid

 7 premium overtime wages, liquidated damages, and attorneys fees and costs.15

 8                                                Discussion

 9 I.           Bobiles’s federal claims are time-barred.

10              Congress enacted the FLSA to improve “the minimum standard of living necessary for

11 health, efficiency, and general well-being of workers.”16 Section 255(a) of the FLSA provides a

12 two-year default limitations period and an extended, three-year statute of limitations for claims

13 arising from an employer’s “willful” misconduct.17 “A violation is willful if the employer knew

14 or showed reckless disregard for the matter of whether its conduct was prohibited by the

15 FLSA.”18 “The three-year statute of limitations may be applied where an employer disregarded

16 the very possibility that it was violating the statute, . . . although a court will not presume that

17

18

19
     13
          See, e.g., ECF No. 16.
20
     14
          Id.
21   15
          Id.
     16
22        29 U.S.C. § 202(a).
     17
          Id. at § 255(a).
23   18
        Flores v. City of San Gabriel, 824 F.3d 890, 906 (9th Cir. 2016) (internal quotation marks and
     alterations omitted).

                                                       3
 1 conduct was willful in the absence of evidence.”19 The employer must have been “on notice of

 2 its FLSA requirements, yet take[ ] no affirmative action to assurance compliance with them.”20

 3              The defendants argue that Bobiles hasn’t plausibly shown that the LVRJ willfully

 4 misclassified her to deny her wages, so her FLSA claims are governed by a two-year limitations

 5 period and are thus time-barred.21 In an attempt to bring her claims under the more generous

 6 three-year statute, Bobiles argues that the “[d]efendants were sophisticated business owners and

 7 had lawyers that drafted their Agreements to intentionally, illegally, improperly, and willfully

 8 misclassify [her] to save a substantial amount of money paying her such a meager wage in

 9 violation of the FLSA.”22 But this theory is entirely conclusory and unsupported by factual

10 allegations from which I could deduce willful conduct by LVRJ. Because Bobiles has failed to

11 plead willfulness facts to trigger the FLSA’s longer three-year statutory period, I find that her

12 FLSA claims are subject to the shorter two-year period.

13              Bobiles’s allegations in her amended complaint fail to demonstrate that her claims are

14 timely. She alleges that “[i]n April 2016,” she “first made” LVRJ “aware of her constant knee

15 pain and requested to be classified as an employee so she could seek medical attention, but the

16 [LVRJ] refused. . . .”23 Her termination date is vague—Bobiles alleges that she “was employed

17

18

19

20
     19
21        Id. (internal citation, quotation marks, and alterations omitted).
     20
          Id.
22   21
          ECF No. 19 at 7–8.
23   22
          ECF No. 16 at 6.
     23
          Id. at ¶ 23.

                                                          4
 1 by the newspaper . . until early October, 2016.”24 She filed her complaint on October 2, 2018.25

 2 It contains no facts to suggest that LVRJ engaged in actionable conduct beyond October 2, 2016.

 3              Despite the theoretical possibility that Bobiles could have an actionable claim for conduct

 4 that happened in “early October” 2016 and after October 2, 2016, I decline to give her another

 5 opportunity to amend her claims. “The decision of whether to grant leave to amend . . . remains

 6 within the discretion of the district court, which may deny leave to amend due to undue delay,

 7 bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

 8 amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

 9 the amendment, and futility of amendment.”26 In a previous motion to dismiss, the defendants

10 highlighted the vagueness of Bobiles’s allegations relating to the statute of limitations, and they

11 withdrew that motion to allow her to cure those deficiencies.27 Despite having that road map,

12 Bobiles still failed to offer anything more than the vague allegation that she resigned in “early

13 October,” terminating her relationship with LVRJ. Because I cannot conclude that Bobiles, if

14 given a second chance to amend her complaint, could plead true facts to show that her claims are

15 timely, I dismiss her FLSA claims with prejudice as time-barred and without leave to amend.28

16

17

18

19
     24
20        Id. at ¶ 9.
     25
          ECF No. 1-3 (state court complaint).
21   26
      Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008) (internal quotation and
22 alterations omitted).
   27
      ECF No. 8 (first motion to dismiss).
23 28
      Because I dismiss these claims on this basis, I need not and do not reach the defendants’
   remaining arguments about those claims.

                                                         5
 1
     II.       Having dismissed Bobiles’s federal claims that anchor this removed case here, I
 2             decline to exercise supplemental jurisdiction over Bobiles’s state-law claims.

 3             Title 28 § 1367(a) gives federal district courts supplemental jurisdiction over all other

 4 claims in a civil action that are so related to claims in the action original jurisdiction that they

 5 form part of the same case or controversy.29 Once judicial power exists under §1367(a),

 6 retention of supplemental jurisdiction over state-law claims under § 1367(c) is discretionary.30

 7 The district court may decline to exercise supplemental jurisdiction over a claim if, among other

 8 reasons, it has dismissed all claims over which it has original jurisdiction.31 “[I]t is generally

 9 preferable for a district court to remand remaining pendent claims to state court” after it

10 dismisses the federal claims upon which the removal was based.32

11             Because I have dismissed Bobiles’s FLSA claims with prejudice, no federal claim

12 remains to anchor her state-law claims for breach of contract, unjust enrichment, breach of the

13 covenant of good faith and fair dealing, negligence, bad faith, and willful misclassification in

14 federal court.33 So, I decline to exercise my discretion to retain supplemental jurisdiction over

15 them, do not reach the defendants’ arguments for dismissing these claims, and remand Bobiles’s

16 state-law claims back to the state court.

17                                                 Conclusion

18             IT IS THEREFORE ORDERED that the defendants’ motion to dismiss [ECF No. 19] is

19 GRANTED in part. Bobiles’s federal claims (first, second, third, fourth, and fifth claims) are

20
     29
21        28 U.S.C. § 1367(a).
     30
          Acri v. Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997).
22   31
          28 U.S.C. § 1367(c)(3).
23   32
          Harrell v. 20th Century Ins. Co., 934 F.2d 203, 205 (9th Cir. 1991).
     33
          ECF No. 16 at 11–17.

                                                         6
 1 dismissed with prejudice as time-barred. I decline to continue to exercise supplemental

 2 jurisdiction over Bobiles’s remaining state-law claims, and I remand those claims back to the

 3 state court.

 4         IT IS FURTHER ORDERED that the Clerk of Court is directed to REMAND this action

 5 back to the Eighth Judicial District Court for Clark County, Nevada, Case No. A-18-

 6 782066-C, Department 13 and CLOSE THIS CASE.

 7         DATED March 4, 2020.

 8
                                                _________________________________
 9                                              United States District Judge Jennifer A. Dorsey

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   7
